DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be amended to include any updated patent information.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 33-37, 40-44, 48-54 and 58-62 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kelly (US 2014/0088581).
Regarding claim 33, Kelly discloses a method for treating a small intestine to affect an individual, the method comprising: advancing a device to a duodenum in the small intestine [Para 0017, 0018, 0029], where the device comprises a structure configured to engage a targeted site comprising 360 degrees of a wall of the duodenum (abstract text discloses the use of an electrode array spanning 360 degrees); applying a fluid media through the device such that the structure confines a flow of the fluid media to the targeted site causing transfer of a controlled thermal energy to the targeted site on the wall of the duodenum [Para 0110]; and maintaining delivery of the flow of the fluid media for a period of time to ablate a thin layer of the wall of the duodenum[Para 0110-0117].  
Regarding claims 43 and 53, Kelly discloses a method for treating a tissue region in a small intestines of a patient, the tissue region having a plurality of secretory ducts and receptors [Para 0142], the method comprising: delivering a catheter into a small intestine adjacent to the tissue region, the catheter comprising an elongate shaft having an energy applicator portion configured with a flow pathway that is fluidly coupled to a source of a heated flowable media [Para 0110]; and applying the heated flowable media to the tissue region using the energy applicator portion to create a thin 
Regarding claim 34, Kelly discloses the method of claim 33, further comprising inserting a scope into a stomach of the individual (use of an endoscope is performed; view figures 24).  
Regarding claims 35, 52 and 62, Kelly discloses the method of claim 33, further comprising delivering a cooling fluid to the device to cool a surface of the wall after ablating the thin layer [Para 0110 mentions the use of cooled fluid).  
Regarding claim 36, Kelly discloses the method of claim 33, wherein the thin layer of the wall of the small intestine is in a duodenum of the individual [Para 0111 mentions treatment of the duodenum; 0143 mentions treatment of specific layers of the GI wall].  
Regarding claim 37, Kelly discloses the method of claim 33, wherein the device is configured to apply a heated fluid media to produce the controlled thermal energy [Para 0110 mentions heated fluid media].  
Regarding claims 40, 48, and 58, Kelly discloses the method of claim 33, further comprising applying the controlled thermal energy sequentially to at least one adjacent region of the wall in the duodenum [Para 0111 mentions treatment of the duodenum; 0143 mentions treatment of specific layers of the GI wall].  
Regarding claims 41, 49 and 59, Kelly discloses the method of claim 33, wherein a source of heated fluid media is remote from the device and where a heating mechanism is coupled to an inflow channel in the device ([Para 0110, claim 77, the heated fluid provided to treat tissue can be carried by an expandable balloon [Para 0112, which would require a separate fluid source which would be couple with an inflow channel]).  
Regarding claims 42, 50, and 60, Kelly discloses the method of claim 33, wherein the device is configured to circulate the fluid media within the device [Para 0110-0112].  
Regarding claims 44 and 54, Kelly discloses the method of claim 43, wherein the tissue region is within a duodenum of the patient [Para 0112 mentions the duodenum].  
Regarding claims 51 and 61, Kelly discloses the method of claim 43, further comprising a controller configured to control a flow of the heated flowable media to the energy applicator portion [Para 0110 mentions the use of control systems].  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject  made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 38, 39, 45-47 and 55-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly (US 2014/0088581) in view of Sharma (US 10,842,557).
Regarding claims 38, 39, 45- 47, and 55-57, Kelly discloses the method but fails to disclose where a temperature of the heated fluid media is at least 60, 80 or 90 degrees Celsius, wherein the period of time ranges from 1 second to 30 seconds. However, Sharma discloses a vapor ablation system configured to treat duodenal tissue which applies a heated fluid media to the tissue in temperatures of at least 60, 80 and 90 degrees with a time range of applying the heated medium to tissue ranging from 1 to 30 seconds which are controlled through the use of a microprocessor and can be . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim43-52 be found allowable, claims 53-62 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794